DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19th, 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/864,213 filed on June 20th, 2019).

Response to Arguments
Applicant amended claims 1 – 5, 8 – 9, 13 – 14, 17, 19, 21 – 24, 26, and 29 – 30 beyond formalities and 112 Rejections.
The pending claims are 1 – 30.

Applicant presents their summary of the previous Office Action [Page 15 lines 1 – 14] and describes the amendments made [Page 21 lines15 – Page 16 line 4].
Applicant provides their summary of the Interview held on July 27th, 2021 [Section I: Page 16 lines 5 – 11].


Applicant amended the claims to address 112(b) and 112(d) Rejections made by the Examiner [Section II: Page 16 line 18 – Page 19 line 18].

Applicant’s arguments, see Section IVB: Page 21 line 10 – Page 22 line 7, filed August 19th, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1 and 21 has been withdrawn. 
The Examiner addresses arguments in Section IV.
First, the Applicant recites various portions of the MPEP regarding requirements of an obviousness-type Rejection [Page 17 line 19 – Page 18 line 21].
Second, the Applicant recites amended independent claim 1 [Page 18 line 22 – Page 19 line 27].
Third, the Applicant argues the references do not teach the feature regarding combining the color / luma / chroma images with the fluorescence image after correcting the fluorescence image with the motion vector [Section IVA: Page 19 line 28 – Page 21 line 9].  The Examiner notes the Applicant mainly argues Mizukura does not teach the claimed feature, but that upon further consideration of Mizukura as a whole Paragraph 123 renders obvious the disputed limitation regarding compositing fluorescence and color images after motion compensation / correction.
Fourth, the Applicant persuasively argues the references cited do not teach a computation of a motion vector between two luma images and corrects a fluorescence image between the two luma frames captured [Section VIB: Page 21 line 10 – Page 22 line 7].
Fifth, the Applicant concludes amended independent claim 21 is allowable for at least the reasons given for claim 1 and the dependent claims are similarly allowable [Page 22 lines 8 – 14].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20th, 2021 and October 20th, 2021 (both IDS forms filed) were filed before the mailing date of the Notice of Allowance (this Office 
The information disclosure statement filed October 22nd, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement (IDS) submitted on February 26th, 2021 was filed before the mailing date of the Final Rejection (mailed May 19th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on October 13th, 2020 was filed before the mailing date of the First Action on the Merits (mailed January 7th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on October 22nd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patent granted on US Application Numbers 16/719,184, 16/719,230, and 16/719,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on October 22nd, 2021 (see attached Interview Summary).
The application has been amended as follows:
Note: The Examiner only lists claims whose status has been changed by entry of this amendment in the interest of brevity.

Regarding claim 4:
Claim 4) (Cancelled)

Regarding claim 23: 
Claim 23) (Currently Amended) The system of claim 21, wherein the fluorescence exposure frame is generated from a pulse of electromagnetic radiation having a wavelength from 770 nm to 795 nm or electromagnetic radiation having a wavelength from 790 nm to 815 nm; and

the plurality of exposure frames comprises a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the plurality of exposure frames to generate the color image frame comprises generating a YCbCr image frame

Allowable Subject Matter
Claims 1 – 3 and 5 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 is directed towards a novel medical imaging / endoscopic image processing technique computing a motion vector including two luma / luminance frames to use as the reference frames with other frames between including a fluorescence frame and correcting at least the fluorescence frame with a motion vector from two consecutive luma frames.  The time gape in the motion vector determination is not well taught or in the prior art cited, not clearly obvious.
Claim 21 is allowed for similar reasons as being the system performing the method steps of claim 1.
Claims 2 – 3, 5 – 20, and 22 – 30 are allowable due to their dependency on their respective independent claims.

The Examiner cites the closest prior art in the Conclusion section from updated search and Interference search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morely (US Patent #5,903,996 referred to as “Morely” throughout) teaches imaging in the claimed ranges or thereabouts with filters.  Sumi, et al. (US PG PUB 2019/0129026 A1 referred to as “Sumi” throughout) in Paragraphs 625, 641, and 672 teaches super resolution imaging and block matching for motion vector search.  Kashima, et al. (US PG PUB 2020/0098104 A1 referred to as “Kashima” throughout) teaches block matching and motion vector considerations similar to Mizukura.
Pelite, et al. (US PG PUB 2013/0070071 A1 referred to as “Pelite” throughout) teaches iterating through 4 spectral bands to obtain a composite image.  Wade (US PG PUB 2018/0338802 A1 referred to as “Wade” throughout) teaches in Paragraph 49 combining RGB images with fluorescence with some motion considerations.  Scott, et al. (US Patent #8,167,793 B2 referred to as “Scott” throughout) teaches motion compensation per color component and correcting artifacts in using motion compensation.  Chen (US Patent #6,448,545 B1 referred to as “Chen” throughout) teaches the general state of the art with motion compensation in endoscopy with color registration.
The Examiner NPL Search Notes (see previous Office Actions) cited references regard ranges in fluorescence imaging as would be understood by one of ordinary skill in the art.
References previously found in ODP Search and Consideration included:  Talbert, et al. (US PG PUB 2020/0404171 A1); Talbert, et al. (US PG PUB 2020/0400500 A1); Talbert, et al. (US PG PUB 2020/0397242 A1); Talbert, et al. (US PG PUB 2020/0397350 A1); Talbert, et al. (US PG PUB 2020/0400570 A1); Talbert, et al. (US PG PUB 2020/0402209 A1); Talbert, et al. (US PG PUB 2019/0191974 A1).

References Previously cited against the claims: Mizukura, et al. (US PG PUB 2020/0043160 A1 referred to as “Mizukura” throughout); Ono, et al. (US PG PUB 2016/0100741 A1 referred to as “Ono” throughout); Ishii (US PG PUB 2009/0289200 A1 referred to as “Ishii” throughout); Siegel, et al (US PG PUB 2017/0017069 A1 referred to as “Siegel” throughout); Richardson, et al (US PG PUB 2014/0267655 A1 referred to as “Richardson” throughout) [Cited in Applicant’s October 13th, 2020 IDS]; McDowall, et al. th, 2020 IDS]; Boutet, et al. (US PG PUB 2012/0108942 A1 referred to as “Boutet” throughout); and Wood, et al. (US PG PUB 2011/0017217 A1 referred to as “Wood” throughout)

References found in updated Search and Consideration and Interference Search: Themelis (US PG PUB 2017/0237958 A1 referred to as “Themelis” throughout) teaches in Paragraph 69 the alignment features of the claim forming composite images with color and fluorescence images, but not the motion vector derivation claimed.  Ishihara (US PG PUB 2010/0134607 A1 referred to as “Ishihara” throughout) in Paragraphs 63 – 67 discusses correcting fluorescence images, but not in the manner claimed.  Yoshino, et al. (US PG PUB 2012/0013773 A1 referred to as “Yoshino” throughout) teaches in Paragraphs 78 – 83 the derivation of motion information, but not using two luminance / luma frames as in the present invention.  Ishihara (US PG PUB 2013/0314520 A1 referred to as “Ishi” throughout) teaches in claim 9 motion from luma / luminance information in images, but not the motion vector derivation of the correction to in-between fluorescence images taken and then compositing the images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487